    Case: 1:21-cv-00280 Document #: 28 Filed: 04/12/21 Page 1 of 3 PageID #:242




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 ANNA LA FRONZA, individually and on              )
 behalf of all others similarly situated,         )
                                                  )      Case No. 1:21-cv-00280
                                Plaintiff,        )
                                                  )      Hon. Judge Edmond E. Chang
        v.                                        )
                                                  )      Magistrate Judge M. David Weisman
 PEOPLECONNECT, INC., and INTELIUS                )
 LLC,                                             )
                                                  )
                                Defendants.       )


                       AMENDED CORPORATE DISCLOSURES OF
                       PEOPLECONNECT, INC. AND INTELIUS LLC

        Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 3.2, Defendants

PeopleConnect, Inc. (“PeopleConnect”) and Intelius LLC (“Intelius”), through its undersigned

counsel, disclose:

        1.      PeopleConnect, Inc., a non-public Delaware corporation, is a wholly-owned

subsidiary of PeopleConnect Intermediate, LLC which is wholly-owned by its sole member,

PeopleConnect Holdings, Inc., also a non-public Delaware corporation. No publicly held

corporation owns 10% or more of PeopleConnect’s stock. The principal place of business for these

entities is Washington. PeopleConnect has no publicly held affiliates.

        2.      Intelius LLC, a Delaware limited liability company, is a wholly-owned subsidiary

of PubRec, LLC, which has a sole member of PubRec LLC, which is wholly-owned by PubRec

Holdings, Inc., a non-public Delaware corporation. No publicly held corporation owns 10% or

more of Intelius’ stock. The principal place of business for these entities is California. Intelius has

no publicly held affiliates.
    Case: 1:21-cv-00280 Document #: 28 Filed: 04/12/21 Page 2 of 3 PageID #:243




       3.      PCHI Parent, Inc. is a non-public Delaware parent corporation of all entities listed

above. PCHI Parent, Inc.’s principal place of business is California.

 Dated: April 12, 2021                      Respectfully Submitted,

                                            PEOPLECONNECT, INC., and INTELIUS LLC

                                            By: /s/ Wade A. Thomson

                                            Wade A. Thomson, #6282174
                                            Debbie L. Berman, #6205154
                                            Clifford W. Berlow, #6292383
                                            JENNER & BLOCK LLP
                                            353 N. Clark Street
                                            Chicago, IL 60654-3456
                                            Telephone: 312 222-9350
                                            Facsimile: 312 527-0484
                                            wthomson@jenner.com
                                            dberman@jenner.com
                                            cberlow@jenner.com

                                            Ian Heath Gershengorn (pro hac vice)
                                            JENNER & BLOCK LLP
                                            1099 New York Avenue, NW, Suite 900
                                            Washington, DC 20001-4412
                                            Telephone: 202 639-6000
                                            Facsimile: 202 639-6066
                                            igershengorn@jenner.com

                                            Attorneys for Defendants PeopleConnect, Inc., and
                                            Intelius LLC




                                                 2
    Case: 1:21-cv-00280 Document #: 28 Filed: 04/12/21 Page 3 of 3 PageID #:244




                                   CERTIFICATE OF SERVICE

    I, Wade A. Thomson, certify that on April 12, 2021, I caused the foregoing document to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will then send a

Notice of Electronic Filing to all counsel of record.

                                                        /s/ Wade A. Thomson
                                                          Wade A. Thomson
